Case 1:18-cr-20685-KMW Document 222 Entered on FLSD Docket 08/28/2020 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF FLORIDA (MIAMI DIVISION)


   UNITED STATES OF AMERICA                                  Case No.: 1:18-cr-20685-KMW

                  v.

   ABRAHAM EDGARDO ORTEGA,

                  Defendant.


                          SUPPLEMENTAL SUBMISSION OF PDVSA

         Petróleos de Venezuela, S.A. (PDVSA) respectfully submits this statement regarding two

  cases that this Court raised during its August 10, 2020, telephonic hearing on PDVSA’s motion

  for victim status and restitution (DE 191).

         Having reviewed these cases, counsel for PDVSA has confirmed that restitution was

  denied in both because the putative victim stood to benefit from the defendant’s unlawful

  conduct. The bank in United States v. Litos, 847 F.3d 906, 908, 910 (7th Cir. 2017), was

  “equally culpable” with the defendant because it had approved mortgage applications that were

  fraudulent on their face, having “intended to sell the mortgages and transfer the risk of loss to

  Fannie Mae for a profit,” even though the mortgages were “doomed to default.” The court’s

  decision turned on the facts of the case, not on a “culture” of corruption; and it distinguished

  cases we rely on such as the Second Circuit’s decision Ojeikere as involving victims who “had

  not been involved in a scheme to lose their own money” and whose “intentions were not in pari

  materia with those of the defendant.” Id. at 910 (citation omitted). In United States v. Block, No.

  16-CR-595, 2018 WL 722854, at *3 (S.D.N.Y. Feb. 6, 2018), the defendant acted “both within

  the scope of his employment as an executive officer of the company and, importantly, to benefit
Case 1:18-cr-20685-KMW Document 222 Entered on FLSD Docket 08/28/2020 Page 2 of 4



  the company” that sought restitution. The defendant’s actions thus fell “squarely within the

  scope of criminal conduct that is attributable to a corporate employer.” Id.

         By contrast, PDVSA is not aware of any case concluding that a corporate victim’s

  asserted “culture of corruption,” even if “pervasive,” can alone foreclose restitution under the

  MVRA. Such a conclusion in this case would not only be unprecedented, but would also render

  the determination of victim status judicially unmanageable, as it would invite the submission of

  facts irrelevant to the defendant’s conduct. PDVSA is undoubtedly the victim of the bribery

  scheme in this case, as the participating officials violated their duties to PDVSA for their own

  personal enrichment, in which PDVSA did not share.1

         Moreover, as explained at the hearing, a finding by this Court that generalized corruption

  within PDVSA forecloses it from recovering restitution for any theft of its assets by any

  employee would seriously damage PDVSA, the Bolivarian Republic of Venezuela, and U.S.

  foreign policy interests as set forth in the VERDAD Act and by officials of the State and

  Treasury Departments, with ramifications extending well beyond this case.




  1
    To the extent that unpublished decisions of the Eleventh Circuit suggest that corporate victims
  of bribery schemes may be precluded from recovering restitution under the MVRA as
  “coconspirators” of those schemes (see DE 205 at 7), PDVSA expressly preserves for further
  review the argument that those decisions misinterpret the MVRA and should be reconsidered.


                                                   2
Case 1:18-cr-20685-KMW Document 222 Entered on FLSD Docket 08/28/2020 Page 3 of 4



   Dated: August 21, 2020                   Respectfully submitted,

                                            ARNOLD & PORTER
                                             KAYE SCHOLER LLP




                                            Jason A. Ross (Florida Bar No. 59466)
                                            601 Massachusetts Ave., N.W.
                                            Washington, DC 20001-3743
                                            Telephone: +1 202.942.5000
                                            Fax: +1 202.942.5999
                                            jason.ross@arnoldporter.com

                                                   – and –

                                            Kent A. Yalowitz (admitted pro hac vice)
                                            250 West 55th Street
                                            New York, NY 10019
                                            Telephone: +1 212.836.8344
                                            kent.yalowitz@arnoldporter.com

                                            Attorneys for Petróleos de Venezuela, S.A.




                                        3
Case 1:18-cr-20685-KMW Document 222 Entered on FLSD Docket 08/28/2020 Page 4 of 4



                                    CERTIFICATE OF SERVICE

            I hereby certify that on August 28, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF, which will deliver the document to all counsel of

  record.


  Dated: August 28, 2020                                 /s/ Jason A. Ross
                                                         Jason A. Ross




                                                     4
